
	
		II
		112th CONGRESS
		2d Session
		S. 3192
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2012
			Mr. Alexander (for
			 himself, Mr. Coons,
			 Mr. Lugar, and Mr. Isakson) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act by
		  establishing an F–4 nonimmigrant visa for aliens pursuing an advanced degree in
		  mathematics, engineering, technology, or the physical sciences in the United
		  States, to authorize such aliens to become permanent residents if they obtain
		  employment in the United States related to their field of study, and for other
		  purposes.
	
	
		1.Short titlesThis Act may be cited as the
			 Sustaining our Most Advanced
			 Researchers and Technology Jobs Act of 2012 or the
			 SMART Jobs
			 Act.
		2.Definition of STEM
			 fieldSection 101(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by inserting
			 after paragraph (36) the following new paragraph:
			
				(36A)The term
				STEM field means a field of study or occupation included on the
				most recent STEM-designated Degree Program List published by the Department of
				Homeland Security referred to in section 214.2(f)(11)(C)(2) of title 8, Code of
				Federal Regulations (or similar successor
				regulation).
				.
		3.Visas for graduate
			 students in mathematics, engineering, technology, or the physical
			 sciences
			(a)New STEM
			 nonimmigrant visa categorySection 101(a)(15)(F) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)) is amended—
				(1)in clause
			 (i)—
					(A)by inserting
			 (except for a graduate program described in clause (iv)) after
			 full course of study;
					(B)by striking
			 214(l) and inserting 214(m);
			 and
					(C)by striking the
			 comma at the end and inserting a semicolon;
					(2)in clause
			 (ii)—
					(A)by inserting
			 or clause (iv) after clause (i); and
					(B)by striking
			 , and and inserting a semicolon;
					(3)in clause (iii),
			 by adding and at the end; and
				(4)by adding at the
			 end the following:
					
						(iv)an alien described in clause (i)
				who has been accepted and plans to attend an accredited graduate program in a
				STEM field at an institution of higher education (as defined in section 101 of
				the Higher Education Act of 1965 (20 U.S.C. 1001)) for the purpose of obtaining
				an advanced
				degree;
						.
				(b)Requirements
			 for obtaining an F–4 visaSection 214(m) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(m)) is amended—
				(1)by striking the
			 matter preceding paragraph (1) and inserting the following:
					
						(m)Nonimmigrant
				elementary, secondary, and post-Secondary school
				students
						;
				and
				(2)by adding at the
			 end the following:
					
						(3)(A)An alien who obtains
				the status of a nonimmigrant under section 101(a)(15)(F)(iv) shall demonstrate
				an intent to—
								(i)return to the country of residence of
				such alien immediately after the completion or termination of the graduate
				program qualifying such alien for such status; or
								(ii)obtain employment in the United
				States in a STEM field and become a permanent resident of the United States
				upon the completion of the graduate program, which was the basis for such
				nonimmigrant status.
								(B)A visa issued to an alien under
				section 101(a)(15)(F)(iv) shall be valid—
								(i)during the intended period of study in
				a graduate program described in such section;
								(ii)for an additional period, not to
				exceed 1 year beyond the completion of the graduate program, if the alien is
				actively pursuing an offer of employment in a STEM field; and
								(iii)for an additional period, not to
				exceed 6 months, while the alien’s application for adjustment of status under
				section 245(i)(4) is pending.
								(C)An alien shall qualify for adjustment
				of status to that of a person admitted for permanent residence if the
				alien—
								(i)has the status of a nonimmigrant under
				section 101(a)(15)(F)(iv);
								(ii)has successfully earned an advanced
				degree in a STEM field at an institution of higher education (as defined in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and
								(iii)is employed full-time in the United
				States in a position in a STEM
				field.
								.
				(c)Adjustment of
			 statusSection 245(i) of the Immigration and Nationality Act (8
			 U.S.C. 1255(i)) is amended by adding at the end the following:
				
					(4)The Secretary of Homeland Security
				may adjust the status of an alien who meets the requirements under section
				214(m)(3) to that of an alien lawfully admitted for permanent residence if the
				alien—
						(A)makes an application for such
				adjustment;
						(B)is eligible to receive an immigrant
				visa;
						(C)is admissible to the United States for
				permanent residence; and
						(D)remits a fee in an amount to be
				determined by the
				Secretary.
						.
			(d)Use of
			 fees
				(1)Job training;
			 scholarshipsSection 286(s)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1356(s)(1)) is amended by inserting and 80 percent of the
			 fees collected under section 245(i)(4) before the period at the
			 end.
				(2)Fraud
			 prevention and detectionSection 286(v)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1356(v)(1)) is amended by inserting and 20
			 percent of the fees collected under section 245(i)(4) before the period
			 at the end.
				4.Aliens not
			 subject to numerical limitations on employment-based immigrants
			(a)In
			 generalSection 201(b)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
				
					(F)Aliens who have earned an advanced
				degree in a STEM field and have been working in a STEM field in the United
				States under a nonimmigrant visa during the 3-year period preceding their
				application for an immigrant visa under section
				203(b).
					.
			(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply to any visa application—
				(1)pending on the
			 date of the enactment of this Act; or
				(2)filed on or after
			 such date of enactment.
				5.Annual report on
			 STEM nonimmigrant visas
			(a)Requirement for
			 reportThe Secretary of Homeland Security shall submit to
			 Congress an annual report on the nonimmigrant visas granted pursuant to clause
			 (iv) of section 101(a)(15)(F) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(F)), as added by section 3(a).
			(b)ContentEach
			 report required by subsection (a) shall include the following:
				(1)The number of
			 nonimmigrant visas granted during the previous year pursuant to clause (iv) of
			 section 101(a)(15)(F) of the Immigration and Nationality Act, as added by
			 section 3(a).
				(2)The countries of
			 origin of the aliens granted nonimmigrant visas pursuant to such clause
			 (iv).
				(3)The number of
			 degrees granted to such aliens and the fields of such degrees.
				(4)A description of
			 the employers of such aliens.
				
